Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 10, 15-16, and 22 have been amended; Claims 1-22 remain for examination, wherein claims 1, 11, and 15 are independent claims. It is acknowledge of the receipt of the Applicant’s “Terminal disclaimers” filed on 1/11/2021, which has been approved on 1/11/2021.
Previous Claim Objections/Rejections
Previous objection of claim 22 because of the informalities is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 1/11/2021.
Previous rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Applicant’s “arguments/remarks with amendment” filed on 1/11/2021.
Previous rejection of Claims 1-22 on the ground of nonstatutory obviousness type double patenting as being unpatentable over:
1)  Claims 1-18 of copending application No. 12/977,625, updated as US 8,083,873 B2;

3)  Claims 1-17 of copending application No. 13/455,841, updated as US 8,727,773B2;
4)  Claims 1-16 of copending application No. 14/167,311, updated as US 8,876,991 B2;
5) Claims 1-22 of copending application No. 14/522,013, updated as US 9,314,316 B2;
6) Claims 1-18 of copending application No. 11/628,933, updated as US 8,062,033 B2;
7) Claims 1-6 of copending application No. 14/722,840, updated as US 9,732,410 B2;
8) Claims 1-16 of copending application No. 15/671,349, updated as US 10,047,428 B2.is withdrawn in view of the Applicant’s “Terminal disclaimers” filed on 1/11/2021, which has been approved on 1/11/2021.
In view of the IDS filed on 1/11/2021, a new ground rejection is added as following:

Allowance Subject matter
Claims 15-16 are allowed.  
The Applicant has rewritten in independent form (claim 15) including all of the limitations of the base claim and any intervening claims since it is noted that the 

Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 10-14, and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McSpadden et al (US-PG-pub 20020137008A1, thereafter PG’008).
PG’008 is applied to the instant claims 1-5, 10-14, and 17-18 for the same reason as stated in the previous office action dated 7/13/2020.
Regarding the amended feature in the instant claim 10, it does not change the scope to the instant claim.


Claims 1-5, 10-14, and 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Farzin-Niaet al (US 5984679, listed in IDS filed on 1/11/2021, thereafter US’679).
Regarding claims 1 and 11, US’679 teaches an endodontic file for use in performing root canal therapy on a tooth with a elongate shank (abstract, Fig.1A, and claims of US’679) with NiTi alloy (Col.2, lns.45-67 and cl.56 of US’679), which reads on the endodontic instrument comprising a NiTi alloy elongated 
Regarding claims 2 and 12, US’679 teaches detail structure and dimension of the dental instrument for root canal treatment (Figures 1A, 2, and 4, and Col.4, lns.4-38 of US’679), which reads on the elongate shank including a cutting edge (the first portion) extending from a distal end of the shank without cutting edge (the second portion) along an axial length of the shank as recited ion the instant claims.
Regarding claims 3 and 13-14, the property measurement method, degrees of deflection accordance with ISO standard (cl.3), cyclic fatigue analysis (cl.13), and cyclic fatigue analysis based on ISO standard (cl.14) are recognized as process limitations in a product claim and these property indemnification process do not change the claimed product features. The claimed product is manipulated by the NiTi alloy 
Regarding claims 4 and 17, US’679 teaches excellent flexibility and super-elasticity for the endodontic instrument (Col.2, lns.45-67 of US’679).
Regarding claims 5, 10, and 18, Since US’679 teaches applying the same heat treatment on the same TiNi alloy for the same endodontic file application, the claimed increased angular deflection (cl.18) or increased fatigue life (cl.5 and 10) would be inherent exist in the endodontic file of US’679. MPEP 2112 III&IV. Actually, US’679 teaches excellent flexibility and super-elasticity for the endodontic instrument (Col.2, lns.45-67 of US’679).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 7 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’008.

Regarding the amended feature in the instant claim 22, it does not change the scope to the instant claim.

Claims 7 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’679 in view of PG’008.
Regarding claims 7 and 22, US’679 does not specify protective gas as recited in the instant claim, PG’008 teaches that: “Preferably, selective heat treatment and/or annealing may be accomplished by passing an electrical current through a length of cold-worked NiTi wire either in a cool air environment, inert gas or liquid annealing fluid, such as water, oil or the like.”  (par.[0059] and [0064] of PG’088, which includes the heat treatment under a protective gas atmosphere as recited in the instant clams. Since the listed gas including He, Ne, Ar, Kr, Xe, and Ra are common inert gas in common knowledge. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the claimed gas as demonstrated by PG’008 in the process of manufacturing NiTi endodontic file of US’679 in order to obtain excellent .

Claims 6, 8-9 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’008  in view of Kuhn et al (NPL: Fatigue and mechanical properties of nickel-titanium endodontic instruments, Journal of Endodontics, Vol.28, No.10, Oct. 2002,pp.7-6-720, thereafter NPL-1). 
PG’008 in view of NPL-1 is applied to the instant claims 6, 8-9, and 19-21 for the same reason as stated in the previous office action dated 7/13/2020. 

Claims 6, 8-9 and 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’US’679  in view of NPL-1. 
Regarding claims 6, 8-9, and 19-21, US’679 does not specify heating temperature and time as recited in the instant claims. NPL-1 teaches a process of manufacturing a Ni-Ti endodontic instrument (Title and abstract of NPL-1) for root canal treatment tool (page 716-717, section of Materials of NPL-1). NPL-1 teaches heating shape memory superplastic alloy in order to obtain a shape memory characteristic at temperature 350-700oC for 10-15 min. (Page 717, section of Thermal Treatment and Methodologies of NPL-1), which reads on the temperature arranges . 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-14 and 17-22 have been considered but they are not persuasive. Regarding the Applicant’s arguments related to the amended features in the instant claims, the Examiner’s position has been stated as above.
The Applicant’s arguments have been summarized as following:
1, McSpadden et al (PG’008) teaches only selective heat treatment, which different to heat treat entire shank as recited in the instant claims.
2, McSpadden et al (PG’008) teaches away improving angular deflection.
3, Secondary reference (NPL-1) does not suggest heat treating entire shank as recited in the instant claims.
In response, 
Regarding arguments 1 and 3, Firstly, the claim indicates elongate shank comprising a NiTi alloy and did not mention any other material in the shank and through a length of cold-worked NiTi wire either in a cool air environment, inert gas or liquid annealing fluid, such as water, oil or the like.” (Par.[0059] of PG’008) and [0064] of PG’008), which reads on the heat treating entire shank since there is no other material for the NiTi endodontic file. Finally, PG’008 specify non-uniform crystal-deformation release, however, the treatment is still related to the whole NiTi wire (par.[0058] of PG’[008). The heat treating (surface) under temperature without re-crystallization is still a heat treatment.   
Regarding the argument 2, there is no evidence to show PG’008 teaches away improving angular deflection as claimed in the instant claim. Actually, super-elastic property and angular deflection property are not against to each other. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734